Citation Nr: 1536177	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for tinnitus. 

3.  Entitlement to service connection for squamous cell carcinoma of the oropharynx, to include as due to asbestos and ionizing radiation exposure. 

4.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and also claimed as posttraumatic stress disorder (PTSD), to include as secondary to squamous cell carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to February 1968. 

This matter is on appeal from rating decisions in December 2009 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Since that time, the Veteran has moved, and jurisdiction over the appeal is currently with the RO in Boston, Massachusetts. 

The Veteran testified before a Decision Review Officer (DRO) at the RO in March 2011 and before the undersigned Veterans Law Judge at the RO in November 2013 regarding the issues of service connection for squamous cell carcinoma of the oropharynx and for an acquired psychiatric disorder. Transcripts of both hearings are of record.

In January 2014, the Board remanded these matters for additional actions.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
REMAND

With regard to the Veteran's claims to reopen the previously denied issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board notes that, in the November 2012 notice of disagreement, the Veteran specifically requested a hearing before a DRO.  Subsequently, in April 2014, two separate VA Form 9s were submitted.  In the first one dated on April 22, 2014, the Veteran himself requested a videoconference hearing before the Board.  In the second Form 9 dated on April 30, 2014 and signed by the Veteran's representative, the box indicating that no hearing before the Board was desired was checked.  

In considering this evidence, the Board concludes that there remains an outstanding request for a hearing.  While the last document discussing the desire for a hearing actually indicated that no hearing was requested, this correspondence was completed by the Veteran's representative.  What does remain for clarification is what type of hearing the Veteran desires-a hearing before a DRO at the RO or a hearing before a Veterans Law Judge of the Board (by videoconference or in person at the RO).  Thus, a remand of these two claims is necessary-for clarification purposes and to schedule him for his requested hearing.  

With regard to the claim for service connection for squamous cell carcinoma of the oropharynx, the Veteran asserts that this disability is related to asbestos that he was exposed to from the barracks in Germany or in the alternative as due to exposure to ionizing radiation from his proximity in service to atomic nuclear warheads.  A February 1962 service treatment record notes that the Veteran's throat was inflamed.  He was assessed with acute tonsillitis.  In August 1962, the Veteran indicated that he would like his tonsils out.  A May 1963 record notes that the Veteran's tonsils were hypertrophic and scarred, but did not appear actively infected.  An October 2007 VA medical record notes that the Veteran was newly diagnosed with squamous cell carcinoma of the right tonsil.  

While the Veteran failed to respond to a May 2014 notice letter requesting that he provide specific accountings of his alleged exposure to asbestos and radiation in service, in light of service treatment records showing that he was seen on several occasions for complaints pertaining to his tonsils and the post-service diagnosis of squamous cell carcinoma of the right tonsil, the Board finds that there are medical questions presented by this case which are not currently addressed by the evidence of record.  Accordingly, the Board agrees with the representative's essential argument (see July 2015 correspondence) that a VA examination is needed.  Specifically, the Board finds that a medical examination is necessary to assist in determining whether the squamous cell carcinoma of the Veteran's right tonsil is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

With regard to the claim for service connection for an acquired psychiatric disorder, to include as secondary to squamous cell carcinoma of the right tonsil, the Board finds that claim is inextricably intertwined with the issue of service connection for squamous cell carcinoma of the right tonsil.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to clarify whether he desires an in-person hearing at the RO before a DRO and/or VLJ regarding the claims to reopen service connection for bilateral hearing loss and tinnitus.  Schedule the Veteran for the hearing consistent with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  Schedule the Veteran for an appropriate VA examination to assess the etiology of his diagnosed squamous cell carcinoma of the right tonsil.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater), that the diagnosed squamous cell carcinoma of the right tonsil had its clinical onset in service or is otherwise related to active duty, to include his in-service complaints and findings of acute tonsillitis.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.)

3.  After reviewing the record and ensuring that any additional development deemed necessary is completed, readjudicate each of the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

